Citation Nr: 1530283	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-43 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The Veteran testified before the undersigned in a May 2011 hearing.  The hearing transcript was associated with the claims file.  The Board remanded this claim in April 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2013 remand requested additional VA treatment records and a VA examination and medical opinion.  The AOJ properly obtained VA treatment records from December 2010 to March 2013 and scheduled the Veteran for a VA examination twice.  A medical record shows that VA scheduled the Veteran for an examination on May 31, 2013 and then on June 3, 2013.  The record shows that he canceled the first examination and failed to attend the second examination.  A note in the claims file shows that the Veteran's address was matched with that in the file to ensure he had gotten notice of the examination.  Further, the supplemental statement of the case (SSOC) discussed the fact that the Veteran failed to attend the examination and requested that he contact VA if he wanted another examination scheduled.  The Veteran's representative signed a response to the SSOC in June 2015 and also prepared an informal hearing presentation but did not address the missed examination.  As such, the Board finds that the Veteran had notice prior to the examinations and with the issuance of the SSOC but chose not to attend or reschedule, and an examination is no longer required.

However, a medical opinion would be helpful in adjudicating the Veteran's claim.  The opinion should address whether service-connected pes planus aggravated the low back disability beyond the natural progression.    

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to either the January or February 2010 examiners, or another appropriate examiner if those providers are not available, to review and provide an opinion on the following:

a. Was the current low back disability at least as likely as not aggravated beyond the natural progression by the service-connected pes planus?

If aggravation is found, provide a baseline level of disability prior to aggravation.

Please consider all lay and medical evidence, and give rationale for any conclusions.  

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




